DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 12/17/2021 have been fully considered.
With respect to the rejoinder request, the request is denied because withdrawn claim 9 does not meet the rejoinder requirements set forth in pages 4-5 of the CTRS dated 06/16/21 and has not been examined for patentability. The restriction requirement is maintained for the same reasons as those presented by the examiner in pages 4-5 of the CTRS dated 06/16/21 and pages 2-3 of the CTNF dated 09/28/2021. Furthermore, applicant’s request is moot in view of the cancellation of claim 9 in the Examiner’s Amendment below.  
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, applicant’s and examiner’s amendment(s) to the claims and accompanying applicant’s arguments have overcome the rejections. 
Claim Interpretation
The term “green layup” has been interpreted below as an uncured composite layup including a plurality of plies/layers in view of at least paragraph [0042] and Fig. 7 of applicant’s published application and the ordinary meanings of the terms “green” and “layup” in the art of fiber reinforced composites.
The term “tortuous paths” has been interpreted below as pores/holes that are not straight and that do not have a uniformly circular cross section in view of at least [0055] and Fig. 7 of applicant’s published application and the ordinary definition of the term “tortuous”.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Victor J. Wasylyna on 01/14/22.
The application has been amended as follows: 
In the Claims:
 (Currently Amended) A method for manufacturing a porous composite structure comprising:
positioning a green layup between a first tooling surface and a second tooling surface, wherein said green layup comprises reinforcing fibers non-uniformly embedded in an uncured resin matrix, wherein said first tooling surface comprises a plurality of first perforations and said second tooling surface comprises a plurality of second perforations; and
establishing a flow of a fluid through said plurality of first perforations, through said layup, and through said plurality of second perforations, wherein said flow of said fluid through said layup [[defines]] produces a plurality of tortuous paths through said layup by displacing at least some of said uncured resin matrix located between at least some of said reinforcing fibers.
9. (Canceled)
10.  (Currently Amended) A method for forming a plurality of tortuous paths in a green layup comprising a plurality of plies, each ply of said plurality of plies comprising reinforcing fibers [[non-uniformly]] embedded in an uncured resin matrix, said plurality of plies being stacked such that said reinforcing fibers are non-uniformly positioned in said layup, said method comprising:
supporting said layup; and
while said layup is supported, flowing a fluid through said layup to displace at least some of said uncured resin matrix located between at least some of said reinforcing fibers, thereby forming said plurality of tortuous paths in said layup.
The method of Claim 18 further comprising positioning a fairing bar between said first tooling surface and said second tooling surface prior to flowing said fluid through said layup.

Reasons for Allowance
Claims 1-7 and 10-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7 and 14-17,  a primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a method for manufacturing a porous composite structure is that the prior art of record, alone or in combination, fails to disclose or reasonably suggest the step of “establishing a flow of a fluid through said plurality of first perforations, through said layup, and through said plurality of second perforations, wherein said flow of said fluid through said layup produces a plurality of tortuous paths through said layup by displacing at least some of said uncured resin matrix located between at least some of said reinforcing fibers” as instantly claimed. In addition, applicant’s arguments against Blot, Pichard, and Dobbs in pages 2-3 of the Remarks filed on 12/17/2021 are found persuasive. According to paragraphs [0054-0055] and Fig. 7 of applicant’s published application, the fluid flow through the green layup comprising reinforcing fibers non-uniformly embedded in an uncured resin matrix yields the plurality of tortuous paths through said layup by displacing at least some of said uncured resin matrix located between at least some of said reinforcing fibers (i.e. the reinforcing fibers need to be non-uniformly embedded in an uncured resin matrix before flowing the fluid and the velocity of the flow of the fluid needs to be substantial/enough to displace at least some of said uncured resin matrix located between at least some of said reinforcing fibers to produce a plurality of tortuous paths through said layup). Since Blot only discloses to use a flow of heated gas to melt resin powder in the fibrous array 20, to use the resin powder in a quantity less than 5% of the total quantity required to obtain the final part (this implies that the reinforcing fibers of Blot are not embedded in an uncured resin matrix), to use a flow of cooling gas to cool and solidify the melted resin so as to link the fibers together, and that these steps produce a preform that requires additional resin and steps to produce a final composite product (P0054-
Regarding claims 10-13 and 18-22, a primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a method for forming a plurality of tortuous paths in a green layup is that the prior art of record, alone or in combination, fails to disclose or reasonably suggest the step of “while said layup is supported, flowing a fluid through said layup to displace at least some of said uncured resin matrix located between at least some of said reinforcing fibers, thereby forming said plurality of tortuous paths in said layup” as instantly claimed. In addition, applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743